IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2014-KA-00328-COA

RONALD JOSEPH GALLOWAY A/K/A                                                 APPELLANT
RONALD J. GALLOWAY A/K/A RONALD
GALLOWAY

v.

STATE OF MISSISSIPPI                                                           APPELLEE


DATE OF JUDGMENT:                          12/03/2013
TRIAL JUDGE:                               HON. LAWRENCE PAUL BOURGEOIS JR.
COURT FROM WHICH APPEALED:                 HANCOCK COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    OFFICE OF STATE PUBLIC DEFENDER
                                           BY: BENJAMIN A. SUBER
ATTORNEY FOR APPELLEE:                     OFFICE OF ATTORNEY GENERAL
                                           BY: LAURA H. TEDDER
DISTRICT ATTORNEY:                         JOEL SMITH
NATURE OF THE CASE:                        CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                   CONVICTED OF POSSESSION OF A
                                           CONTROLLED SUBSTANCE WITH
                                           INTENT TO DISTRIBUTE WITHIN 1,500
                                           FEET OF A PUBLIC PARK AND
                                           SENTENCED AS A HABITUAL OFFENDER
                                           TO TWENTY YEARS IN THE CUSTODY
                                           OF THE MISSISSIPPI DEPARTMENT OF
                                           CORRECTIONS WITHOUT HOPE OF
                                           PAROLE OR PROBATION
DISPOSITION:                               AFFIRMED - 12/01/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., ISHEE, CARLTON AND WILSON, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    In 2013, Ronald Joseph Galloway was convicted by a jury in the Hancock County

Circuit Court of possessing less than thirty grams of marijuana, with the intent to distribute
within 1,500 feet of a public park. He was sentenced as a habitual offender to twenty years

in the custody of the Mississippi Department of Corrections (MDOC) without the possibility

of parole or probation. Aggrieved, he appeals, claiming the evidence was insufficient to

support the verdict and that the circuit court erred by admitting his confession into evidence.

Finding no error, we affirm.

                                STATEMENT OF FACTS

¶2.    On August 26, 2011, Detectives James Burch and Robert O’Neal, narcotics specialists

with the Bay Saint Louis Police Department in Bay Saint Louis, Mississippi, were working

with a confidential informant who was performing “buy-walk operations.” In the buy-walk

operations, the informant was sent undercover to buy narcotics at random locations in areas

known for high instances of narcotics sales. The informant was equipped with two recording

devices – one allowed Detectives Burch and O’Neal to hear everything as it was taking place,

while the other served as a standard audio and video recording device that could be accessed

at a later time.

¶3.    While the informant was biking through Martin Luther King Jr. public park – a park

well known for narcotic-related activity – he was flagged down by a man. A conversation

ensued between the two men regarding what type of drugs the informant was seeking. The

informant told the man that he was looking for crack cocaine. At that point, the man

retrieved a brown paper bag from a nearby trash can and told the informant that he did not

have crack cocaine but that he could sell him marijuana. The informant told the man that he

did not have money to purchase the marijuana at that time, but that he would try to come



                                              2
back later.

¶4.    As the informant began biking away, he gave the detectives listening to the recording

device a description of the man who had attempted to sell him marijuana. The informant

stated that the man was a black male between five feet eight inches tall and five feet eleven

inches tall. He was wearing a stocking skull cap, a black t-shirt with a blue logo on it, black

jeans, and dress shoes.

¶5.    Detectives Burch and O’Neal gave nearby Bay Saint Louis Police Department patrol

officers the description the informant had given them. Officers Randall Darty and Don Gray

immediately responded and observed a man sitting on a bench in the park wearing the exact

clothing described by the informant. Office Darty approached the man and asked for the

man’s identification. Officer Darty testified that the man refused to cooperate and soon

became belligerent and loud. As Officer Darty walked closer to the man, he observed a

bulge in the man’s right pocket. Officer Darty then asked the man to place his hands on the

handrail of the bench so that he could identify the bulge in the man’s pocket. Instead of

complying, the man fled from Officer Darty. As he was running away, Officer Darty noticed

a light blue and white design on the back of the man’s jeans and also noticed him drop a

brown paper bag from his right hand. Officer Gray continued the pursuit while Officer Darty

stayed behind to retrieve the bag the man had dropped and to radio to other nearby units to

pursue the man. Officer Darty testified that the bag contained multiple small bags of

marijuana.

¶6.    Approximately thirty minutes later, while searching for the suspect, Detectives O’Neal



                                              3
and Burch encountered Galloway. The detectives noted that he matched the descriptions that

the informant and Officer Darty had provided. However, Galloway was wearing a different

shirt and shoes, and he was not wearing a stocking skull cap. Nonetheless, he was wearing

black jeans with a blue and white design on the back, seemingly identical to what Officer

Darty had described. The detectives observed that Galloway was breathing heavily and

sweating. They immediately called Officer Darty. Officer Darty arrived on the scene and

positively identified Galloway as the man he had encountered in the park.

¶7.    Galloway was taken into custody and transported to the Bay Saint Louis Police

Station. As he was being handcuffed, Galloway was read his Miranda1 rights. When he

arrived at the police station, he was interviewed by Detectives Burch and O’Neal. He agreed

to waive his rights and give the detectives a statement. Galloway informed the detectives that

he had a fifth-grade education and could not read or write. As such, Detective O’Neal read

to Galloway a form advising him of his rights and a form allowing Galloway to waive his

rights. Galloway signed the waiver-of-rights form. He was then videotaped and audiotaped

while he admitted to possessing the marijuana in question with an intent to sell it.

¶8.    Galloway was indicted by a grand jury in November 2012 for one count of possession

of a controlled substance with intent to distribute it within 1,500 feet of a public park. He

pleaded not guilty. A trial ensued in 2013. Prior to the trial, Galloway’s counsel filed a

motion to suppress Galloway’s confession. The circuit judge denied the motion, and the

confession was admitted into evidence during the trial. Also admitted into evidence was the



       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                              4
Mississippi State Crime Lab’s analysis of the substance found in the brown paper bag. The

analysis showed that the substance was less than thirty grams of marijuana. The jury

ultimately found Galloway to be guilty. Galloway moved for a judgment notwithstanding

the verdict (JNOV), which was denied. The circuit judge then sentenced Galloway as a

habitual offender to twenty years in the custody of the MDOC without the possibility of

parole or probation.

¶9.    On appeal, Galloway asserts that the circuit judge erred by denying his motion for a

JNOV because the evidence was insufficient to support the conviction and that the circuit

judge erred by allowing the confession to be admitted into evidence.

                                       DISCUSSION

¶10.   A motion for a directed verdict and a motion for a JNOV both challenge the

sufficiency of the evidence. Bush v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005). The

Mississippi Supreme Court has noted that in considering the denial of motions for a directed

verdict and a JNOV, “the relevant question is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Id. (quoting Jackson v. Virginia, 443 U.S.
307, 315 (1979)).

¶11.   Hence, the underlying question is whether any rational trier of fact could have found,

beyond a reasonable doubt, that Galloway knew that the brown paper bag contained

marijuana, possessed dominion and control over the bag, and had intended to sell the

marijuana while in the park. See Jackson v. State, 689 So. 2d 760, 767 (Miss. 1997); Berry



                                              5
v. State, 652 So. 2d 745, 748 (Miss. 1995); Campbell v. State, 566 So. 2d 475, 477 (Miss.

1990). The evidence presented at trial showed that both the informant and Officer Darty

witnessed Galloway with the brown paper bag in his hand. The informant observed

Galloway retrieve the brown paper bag from a nearby garbage can in the park as Galloway

was offering to sell the informant marijuana. Later, Officer Darty witnessed Galloway drop

the bag in the park while evading the authorities. The eyewitness testimony alone is enough

to support a juror’s finding that Galloway possessed the marijuana and intended to sell it in

the public park. Furthermore, Galloway admitted to having possessed the marijuana in

question and also admitted that his intent was to sell the marijuana in the park.

¶12.   Nonetheless, Galloway challenges the circuit judge’s denial of his request to suppress

the admission of his confession into evidence. He claims that his confession was not

knowingly and intelligently made. A motion to suppress a confession will be reversed only

“if the incorrect legal principle was applied; if there was no substantial evidence to support

a voluntary, knowing, and intelligent waiver of Miranda rights; and if the denial was a result

of manifest error.” Scott v. State, 8 So. 3d 855, 861 (¶22) (Miss. 2008). The burden of

proving that a confession was validly made is met through “testimony of an officer, or other

person having knowledge of the facts, that the confession was voluntarily made without any

threats, coercion, or offer of reward.” Id. at (¶24).

¶13.   Here, while Galloway was only equipped with a fifth-grade education, his rights were

explained to him on numerous occasions. His Miranda rights were read to him as he was

being handcuffed in the park. Detective O’Neal also advised Galloway of his Miranda rights



                                              6
prior to the interview at the police station. Immediately thereafter, Detective O’Neal read

aloud to O’Neal the form explaining his rights. Galloway stated that he understood his rights

and the consequences of waiving his rights but still wanted to waive them. Nonetheless,

Galloway asserts that his minimal education and illiteracy negates his indication to the

detectives that he understood his rights and the waiver of those rights.

¶14.   In Morgan v. State, 681 So. 2d 82, 84-85 (Miss. 1996), Daryl Leonard Morgan was

convicted of murder and armed robbery after he gave a videotaped confession to authorities,

which was later admitted into evidence at trial. On appeal, Morgan asserted that because he

was illiterate, his confession was not properly made. Id. at 85-86. The supreme court

reviewed the videotaped confession along with the testimony rendered by the officers

involved and determined that Morgan’s illiteracy alone did not negate the voluntariness of

the confession and that the evidence supported the circuit judge’s decision to allow the

confession into evidence. Id. at 88.

¶15.   Such is the case here. Galloway’s inability to read and write did not prohibit him per

se from understanding his rights. He was read his Miranda rights on at least two separate

occasions and was also read the form outlining both his rights and the consequences of

waiving those rights should he confess. The facts that Galloway was unable to actually read

the form himself and only possessed minimal formal education do not automatically bar

Galloway from comprehending his rights and the ramifications of waiving them.

¶16.   Additionally, the circuit judge was in the best position to make the fact-finding

decision of whether or not Galloway voluntarily waived his rights by making a confession.



                                             7
The circuit judge saw the videotaped confession and heard the testimony of Detective

O’Neal, who had personally explained to Galloway his rights. As stated by the supreme

court, “we will not overturn a finding of fact made by a trial judge unless it [is] clearly

erroneous.” Id. at 87. Given the evidence outlined above, we cannot deem clearly erroneous

the circuit judge’s decision to suppress the confession when it is supported by the record.

These issues are meritless.

¶17. THE JUDGMENT OF THE HANCOCK COUNTY CIRCUIT COURT OF
POSSESSION OF A CONTROLLED SUBSTANCE WITH INTENT TO
DISTRIBUTE WITHIN 1,500 FEET OF A PUBLIC PARK AND SENTENCE AS A
HABITUAL OFFENDER OF TWENTY YEARS IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS WITHOUT THE HOPE OF
PAROLE OR PROBATION IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO HANCOCK COUNTY.

     LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, MAXWELL,
FAIR, JAMES AND WILSON, JJ., CONCUR.




                                            8